UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	September 30, 2012 Date of reporting period:	June 30, 2012 Item 1. Schedule of Investments: Putnam Money Market Liquidity Fund The fund's portfolio 6/30/12 (Unaudited) REPURCHASE AGREEMENTS (41.4%) (a) Principal amount Value Interest in $75,000,000 tri-party repurchase agreement dated 6/29/12 with Barclays Capital, Inc. due 7/2/12, 0.15% (collateralized by a U.S. Treasury Note with a coupon rate of 2.75% and a due date of 2/15/19, valued at $76,500,103) $75,000,000 $75,000,000 Interest in $308,000,000 joint tri-party repurchase agreement dated 6/29/12 with Citigroup Global Markets, Inc. due 7/2/12 - maturity value of $194,456,241 for an effective yield of 0.20% (collateralized by various mortgage backed securities with coupon rates ranging from 2.474% to 5.5% and due dates ranging from 11/01/20 to 04/01/42, valued at $314,160,000) 194,453,000 194,453,000 Interest in $358,000,000 joint tri-party repurchase agreement dated 6/29/12 with JPMorgan Securities, Inc. due 7/2/12 - maturity value of $192,125,202 for an effective yield of 0.20% (collateralized by various mortgage backed securities with coupon rates ranging from 2.5% to 7.5% and due dates ranging from 01/01/13 to 07/01/42, valued at $365,161,365) 192,122,000 192,122,000 Interest in $83,000,000 joint tri-party repurchase agreement dated 6/29/12 with JPMorgan Securities, Inc. due 7/2/12 - maturity value of $45,800,763 for an effective yield of 0.02% (collateralized by various corporate bonds and notes with coupon rates ranging from 2.95% to 10.375% and due dates ranging from 02/01/14 to 10/01/40, valued at $87,152,659) 45,800,000 45,800,000 Interest in $250,000,000 joint tri-party repurchase agreement dated 6/29/12 with Goldman Sach & Co. due 7/2/12 - maturity value of $143,152,147 for an effective yield of 0.18% (collateralized by various mortgage backed securities with coupon rates ranging from 2.159% to 5.485% and due dates ranging from 12/01/20 to 01/01/42, valued at $255,000,000) 143,150,000 143,150,000 Interest in $150,000,000 joint tri-party repurchase agreement dated 6/29/12 with BNP Paribas due 7/2/12 - maturity value of $90,464,357 for an effective yield of 0.18% (collateralized by various mortgage backed securities with coupon rates ranging from 3.011% to 3.554% and due dates ranging from 11/01/40 to 10/01/41, valued at $153,000,000) 90,463,000 90,463,000 Interest in $200,000,000 tri-party repurchase agreement dated 6/29/12 with Royal Bank of Canada due 7/2/12 - maturity value of $200,002,833 for an effective yield of 0.17% (collateralized by various mortgage backed securities with coupon rates ranging from 5.0% to 5.5% and due dates ranging from 07/01/35 to 08/01/37, valued at $204,002,890) 200,000,000 200,000,000 Interest in $108,375,000 tri-party repurchase agreement dated 6/29/12 with Merrill Lynch & Co., Inc. due 7/2/12 - maturity value of $108,376,535 for an effective yield of 0.17% (collateralized by various mortgage backed securities with coupon rates ranging from 3.5% to 4.0% and due dates ranging from 04/01/26 to 06/01/42, valued at $110,542,500) 108,375,000 108,375,000 Interest in $100,000,000 tri-party repurchase agreement dated 6/29/12 with Credit Suisse First Boston due 7/2/12 - maturity value of $100,001,250 for an effective yield of 0.15% (collateralized by a U.S. Treasury note with a coupon rate of 2.5% and a due date of 03/31/15, valued at $102,044,583) 100,000,000 100,000,000 Interest in $54,000,000 joint tri-party term repurchase agreement dated 6/22/12 with JPMorgan Securities, Inc. due 7/23/12, 0.28% (collateralized by various corporate bonds and notes with coupon rates ranging from 4.25% to 7.375% and due dates ranging from 7/30/19 to 3/1/22, valued at $56,704,514) (TR) 39,950,000 39,950,000 Interest in $303,000,000 joint tri-party term repurchase agreement dated 6/26/12 with Citigroup Global Markets, Inc. due 7/3/12 - for an effective yield of 0.18% (collateralized by various mortgage backed securities with coupon rates ranging from 2.918% to 5.5% and due dates ranging from 01/01/21 to 06/20/42, valued at $309,441,346) (TR) 265,800,000 265,800,000 Interest in $303,000,000 tri-party term repurchase agreement dated 6/26/12 with Barclays Capital, Inc. due 7/3/12 - maturity value of $303,008,248 for an effective yield of 0.14% (collateralized by various mortgage backed securities with coupon rates ranging from 3.0% to 5.5% and due dates ranging from 09/01/25 to 06/20/42, valued at $309,060,734) (TR) 303,000,000 303,000,000 Interest in $253,000,000 joint tri-party term repurchase agreement dated 6/27/12 with Deutsche Bank Securities, Inc. due 7/3/12 - maturity value of $215,805,395 for an effective yield of 0.15% (collateralized by various mortgage backed securities with coupon rates ranging from 2.259% to 5.0% and due dates ranging from 06/01/35 to 03/01/42, valued at $258,060,000) (TR) 215,800,000 215,800,000 Total repurchase agreements (cost $1,973,913,000) COMMERCIAL PAPER (7.7%) (a) Yield (%) Maturity date Principal amount Value Commonwealth Bank of Australia (Australia) 0.170 7/5/12 $50,000,000 $49,999,056 DnB Bank ASA (Norway) 0.090 7/2/12 50,000,000 49,999,875 HSBC USA, Inc. (United Kingdom) 0.190 7/6/12 50,000,000 49,998,681 Nordea North America Inc./DE (Sweden) 0.150 7/5/12 50,000,000 49,999,167 Royal Bank of Canada (Canada) 0.100 7/5/12 50,000,000 49,999,444 Scotiabanc, Inc. 0.155 7/3/12 49,500,000 49,499,574 Toronto-Dominion Holdings (USA), Inc. 144A (Canada) 0.130 7/12/12 49,500,000 49,498,034 Westpac Banking Corp. 144A (Australia) 0.150 7/5/12 19,400,000 19,400,634 Total commercial paper (cost $368,394,465) U.S. GOVERNMENT AGENCY OBLIGATIONS (29.8%) (a) Yield (%) Maturity date Principal amount Value Citigroup Funding, Inc. FDIC guaranteed notes (k) 1.875 10/22/12 $47,000,000 $47,249,331 Federal Farm Credit Bank discount notes 0.125 8/24/12 7,163,000 7,161,657 Federal Farm Credit Bank unsec. discount notes 0.145 11/20/12 19,000,000 18,989,133 Federal Farm Credit Bank unsec. discount notes 0.120 7/30/12 50,000,000 49,995,167 Federal Farm Credit Bank unsec. discount notes 0.065 7/26/12 25,000,000 24,998,872 Federal Home Loan Bank unsec. discount notes 0.125 8/29/12 25,000,000 24,994,878 Federal Home Loan Bank unsec. discount notes 0.110 8/22/12 40,000,000 39,993,644 Federal Home Loan Bank unsec. discount notes 0.115 8/17/12 40,000,000 39,993,994 Federal Home Loan Bank unsec. discount notes 0.150 8/10/12 5,570,000 5,569,072 Federal Home Loan Bank unsec. discount notes 0.120 8/3/12 42,000,000 41,995,380 Federal Home Loan Bank unsec. discount notes 0.120 8/1/12 72,500,000 72,492,508 Federal Home Loan Bank unsec. discount notes 0.112 7/13/12 24,000,000 23,999,104 Federal Home Loan Bank unsec. discount notes 0.092 7/11/12 5,000,000 4,999,872 Federal Home Loan Mortgage Corp. unsec. discount notes 0.151 11/26/12 28,918,000 28,900,048 Federal Home Loan Mortgage Corp. unsec. discount notes 0.140 10/16/12 60,000,000 59,975,033 Federal Home Loan Mortgage Corp. unsec. discount notes 0.130 10/9/12 24,500,000 24,491,153 Federal Home Loan Mortgage Corp. unsec. discount notes 0.125 9/4/12 35,167,000 35,159,063 Federal Home Loan Mortgage Corp. unsec. discount notes 0.120 8/22/12 15,861,000 15,858,251 Federal Home Loan Mortgage Corp. unsec. discount notes 0.110 8/20/12 50,000,000 49,992,360 Federal Home Loan Mortgage Corp. unsec. discount notes 0.120 8/14/12 31,360,000 31,355,401 Federal Home Loan Mortgage Corp. unsec. discount notes 0.115 8/13/12 110,000,000 109,984,831 Federal Home Loan Mortgage Corp. unsec. discount notes 0.119 8/6/12 64,000,000 63,992,370 Federal Home Loan Mortgage Corp. unsec. discount notes 0.075 7/11/12 75,000,000 74,998,438 Federal National Mortgage Association unsec. discount notes 0.145 11/28/12 28,697,000 28,679,635 Federal National Mortgage Association unsec. discount notes 0.148 11/21/12 71,950,000 71,907,626 Federal National Mortgage Association unsec. discount notes 0.130 11/14/12 10,000,000 9,995,089 Federal National Mortgage Association unsec. discount notes 0.130 10/2/12 32,000,000 31,989,253 Federal National Mortgage Association unsec. discount notes 0.125 9/4/12 14,500,000 14,496,727 Federal National Mortgage Association unsec. discount notes 0.110 8/22/12 46,325,000 46,317,639 Federal National Mortgage Association unsec. discount notes 0.120 8/15/12 24,500,000 24,496,325 Federal National Mortgage Association unsec. discount notes 0.110 8/8/12 106,818,000 106,805,597 Federal National Mortgage Association unsec. discount notes 0.089 7/16/12 75,000,000 74,997,229 Federal National Mortgage Association unsec. discount notes 0.080 7/12/12 38,500,000 38,499,059 Federal National Mortgage Association unsec. discount notes 0.075 7/11/12 60,000,000 59,998,750 Federal Home Loan Mortgage unsec. notes (k) 1.000 8/28/12 12,260,000 12,276,765 Total U.S. Government Agency Obligations (cost $1,417,599,254) U.S. TREASURY OBLIGATIONS (11.6%) (a) Yield (%) Maturity date Principal amount Value U.S. Treasury Bills 0.127 11/29/12 $50,000,000 $49,973,680 U.S. Treasury Bills 0.135 10/18/12 130,000,000 129,947,665 U.S. Treasury Bills 0.126 10/11/12 25,000,000 24,991,181 U.S. Treasury Bills 0.102 7/12/12 44,000,000 43,998,656 U.S. Treasury Notes (k) 4.625 7/31/12 25,000,000 25,092,106 U.S. Treasury Notes (k) 4.375 8/15/12 25,000,000 25,130,341 U.S. Treasury Notes (k) 1.750 8/15/12 50,000,000 50,099,913 U.S. Treasury Notes (k) 1.500 7/15/12 34,500,000 34,518,129 U.S. Treasury Notes (k) 1.375 1/15/13 25,000,000 25,163,569 U.S. Treasury Notes (k) 1.375 10/15/12 50,000,000 50,180,513 U.S. Treasury Notes (k) 0.625 1/31/13 45,000,000 45,112,103 U.S. Treasury Notes (k) 0.375 10/31/12 49,500,000 49,536,630 Total U.S. treasury Obligations (cost $553,744,486) ASSET-BACKED COMMERCIAL PAPER (5.2%) (a) Yield (%) Maturity date Principal amount Value Gotham Funding Corp. (Japan) 0.210 7/17/12 $25,272,000 $25,269,641 Gotham Funding Corp. (Japan) 0.180 7/11/12 25,000,000 24,998,750 Straight-A Funding, LLC 0.160 8/28/12 11,500,000 11,497,036 Straight-A Funding, LLC 0.180 8/14/12 52,000,000 51,988,560 Straight-A Funding, LLC 0.180 8/7/12 17,000,000 16,996,855 Straight-A Funding, LLC 0.180 8/7/12 3,750,000 3,749,306 Straight-A Funding, LLC 0.180 8/1/12 30,000,000 29,995,350 Straight-A Funding, LLC 0.180 7/24/12 25,000,000 24,997,125 Straight-A Funding, LLC 0.180 7/23/12 10,006,000 10,004,899 Variable Funding Capital Co., LLC 0.150 7/3/12 48,600,000 48,599,595 Total asset-backed commercial paper (cost $248,097,117) CERTIFICATES OF DEPOSIT (2.1%) (a) Interest rate (%) Maturity date Principal amount Value Bank of Montreal/Chicago, IL (Canada) 0.170 7/25/12 $49,500,000 $49,500,000 Svenska Handelsbanken/New York, NY (Sweden) 0.180 7/18/12 50,500,000 50,500,000 Total certificates of deposit (cost $100,000,000) CORPORATE BONDS AND NOTES (1.1%) (a) Interest rate (%) Maturity date Principal amount Value Australia & New Zealand Banking Group, Ltd. 144A sr. unsec. notes FRN (Australia) 0.669 7/9/12 $15,000,000 $15,001,613 General Electric Capital Corp. sr. unsub. Ser. GMTN 2.000 9/28/12 36,788,000 36,951,722 Total corporate bonds and notes (cost $51,953,335) TIME DEPOSITS (1.0%) (a) Interest rate (%) Maturity date Principal amount Value U.S. Bank NA/Cayman Islands 0.200 7/2/12 $48,000,000 $48,000,000 Total time deposits (cost $48,000,000) TOTAL INVESTMENTS Total investments (cost $4,761,701,657) (b) Key to holding's abbreviations FDIC Guaranteed Federal Deposit Insurance Corp. Guaranteed FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period GMTN Global Medium Term Notes Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from October 1, 2011 through June 30, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. (a) Percentages indicated are based on net assets of $4,763,227,433. (b) The aggregate identified cost on a financial reporting and tax basis is the same. (k) The rates shown are the current interest rates at the close of the reporting period. (TR) Maturity value of a term repurchase agreement will equal the principal amount of the repurchase agreement plus interest. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: The valuation of the fund’s portfolio instruments is determined by means of the amortized cost method (which approximates market value) as set forth in Rule 2a-7 under the Investment Company Act of 1940. The amortized cost of an instrument is determined by valuing it at its original cost and thereafter amortizing any discount or premium from its face value at a constant rate until maturity and is generally categorized as a Level 2 security. Repurchase agreements: The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the market value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterparty’s custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. In the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed commercial paper $— $248,097,117 $— Certificates of deposit — 100,000,000 — Commercial paper — 368,394,465 — Corporate bonds and notes — 51,953,335 — Repurchase agreements — 1,973,913,000 — Time deposits — 48,000,000 — U.S. Government Agency Obligations — 1,417,599,254 — U.S. Treasury Obligations — 553,744,486 — Totals by level $— $— For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: August 28, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: August 28, 2012 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: August 28, 2012
